                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

DANIEL J.A. WEBB,                               :
     Plaintiff,                                 :
                                                :
       v.                                       :             No. 3:19-cv-459 (SRU)
                                                :
MARK FRAYNE, et al.                             :
    Defendants.                                 :


                                    ORDER OF DISMISSAL

       On March 27, 2019, Daniel J.A. Webb, an inmate currently confined at the Northern

Correctional Institution in Somers, Connecticut, brought a complaint pro se and in forma

pauperis under title 42, section 1983 of the United States Code against four Connecticut

Department of Correction (“DOC”) officials, Dr. Mark Frayne, Captain Jason Cahill, Lieutenant

Catherine A. Osten, Correction Officer Kevin L. Brace, and one former state representative,

Karen Jarmoc, in their individual and official capacities. Compl., Doc. No. 1. Webb seeks

damages against the defendants for violations of his Fourteenth Amendment rights to due

process and equal protection of the laws and various state laws concerning the public disclosure

of his mental health records. On April 23, 2019, Magistrate Judge William I. Garfinkel granted

Webb’s motion to proceed in forma pauperis. See Order, Doc. No. 8. For the following reasons,

the complaint is dismissed.

       I.      Standard of Review

       Under 28 U.S.C. § 1915A, I must review prisoner civil complaints and dismiss any

portion of the complaint that is frivolous or malicious, that fails to state a claim upon which relief

may be granted, or that seeks monetary relief from a defendant who is immune from such relief.

28 U.S.C. § 1915A. Although detailed allegations are not required, the complaint must include
sufficient facts to afford the defendants fair notice of the claims and the grounds upon which they

are based and to demonstrate a plausible right to relief. Bell Atlantic v. Twombly, 550 U.S. 544,

555-56 (2007). Conclusory allegations are not sufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). The plaintiff must plead “enough facts to state a claim to relief that is plausible on its

face.” Twombly, 550 U.S. at 570. Nevertheless, it is well-established that “[p]ro se complaints

‘must be construed liberally and interpreted to raise the strongest arguments that they suggest.’”

Sykes v. Bank of Am., 723 F.3d 399, 403 (2d Cir. 2013) (quoting Triestman v. Fed. Bureau of

Prisons, 470 F.3d 471, 474 (2d Cir. 2006)); see also Tracy v. Freshwater, 623 F.3d 90, 101-02

(2d Cir. 2010) (discussing special rules of solicitude for pro se litigants).

       II.     Factual and Procedural Background

       Webb’s constitutional and state law claims stem from a series of events that occurred

between November 2009 and March 2010, during which the defendants made unauthorized

disclosures of Webb’s psychiatric records and communications to DOC officials who were not

privy to such records and members of the media. Specifically, he alleges that Dr. Frayne sent an

e-mail to other DOC officials, falsely stating that he “had his sights set on” Captain Cahill, and

Cahill disclosed some of his mental health records he received from Frayne to Lieutenant Osten,

the president of the union for DOC employees. See Compl., Doc. No. 1 at ¶¶ 15-26. Osten and

Officer Brace then shared the information obtained by Frayne and Cahill to various news outlets

and to Representative Jarmoc, who in turn shared the information with the Connecticut General

Assembly. See id. at ¶¶ 148-50. The events led to a DOC investigation, which ended in

sanctions against Cahill and Osten. See id. at ¶ 155. Webb is now suing the defendants for

violating his rights to due process and equal protection of the laws under the Fourteenth

Amendment, negligence, negligent infliction of emotional distress, invasion of privacy,



                                                  2
“unreasonable publicity,” “intrusion upon seclusion,” defamation, and libel. See Compl., Doc.

No. 1.

         As Webb states in his complaint, he has another civil action pending in this Court against

Cahill, Brace, and several other state officials. Webb v. Armstrong, No. 3:11-CV-1557 (RNC).

Webb has raised the same set of claims in that case regarding the disclosure of his medical

information to unlicensed third parties, the public, and news outlets in March of 2010. See id.,

Am. Compl, Doc. No. 95 at ¶¶ 95-108; Tr. of Oral Arg. 2/28/18. Doc. No. 200. The defendants

in that case have moved for summary judgment on those claims for failure to exhaust

administrative remedies. Id., Mem. of Law in Supp. of Defs.’ Mot. for Summ. J., Doc. No. 182-

21, 2. The district court has not yet issued a written memorandum of decision on the motion.

         Webb also filed a civil complaint in state court on May 26, 2017 against Frayne, Cahill,

Osten, Brace, and other state officials, in which he states many of the same claims raised in this

complaint. Webb v. Ducate, No. TTD-CV17-5007466-S (Conn. Super. Ct. May 26, 2017). The

state court dismissed that complaint for lack of personal jurisdiction because Webb failed to

comply with mandatory service requirements. Id., Mem. of Decision on Mot. to Dismiss, Doc.

No. 132. Webb filed another civil action in state court on September 18, 2018 against the same

defendants, alleging the same facts and stating the same legal claims. Webb v. Frayne, No.

TTD-CV18-5010745-S (Conn. Super. Ct. Sept. 18, 2018). The defendants moved to dismiss that

case on grounds of insufficient service of process, lack of personal jurisdiction, and sovereign

immunity; id., Mot. to Dismiss, Doc. No. 106; which the state court granted. Id., J. of Dismissal,

Doc. No. 121.




                                                 3
       III.    Analysis

       In this case, the only federal constitutional claim that Webb makes is that the

dissemination of his psychiatric records violated his Fourteenth Amendment rights to due

process and equal protection of the laws. See Compl., Doc. No. 1 at ¶ 150. The Second Circuit

has recognized a “constitutional right to privacy in personal information.” Doe v. City of New

York, 15 F.3d 264, 267 (2d Cir. 1994). That constitutional right “extends in a limited way to

prisoners” through the Due Process Clause of the Fourteenth Amendment. Matson v. Bd. of

Educ. of City Sch. Dist. of New York, 631 F.3d 57, 64 (2d Cir. 2011). However, that

constitutional right has only been applied in limited cases, typically those involving the

unnecessary disclosure of an unusual medical condition which “would likely expose an inmate to

ridicule, discrimination, or even potential violence . . . .” Gibson v. Rosati, 2016 WL 11478234,

at *4 (N.D.N.Y. May 19, 2016) (quoting Williams v. Perlman, 2009 WL 1652193, at *11

(N.D.N.Y. Feb. 5, 2009)); see also Khalfani v. Secretary, Dep’t of Veterans Affairs, No. 94-CV-

5270 (JG), 1999 WL 138247, at *6 (E.D.N.Y. Mar. 10, 1999) (distinguishing between “deeply

personal” medical records and “mundane” medical information). It is not clear whether that

constitutional right would apply in this case, where Webb’s claim involves the disclosure of e-

mails, which “contain[ed] aspects of [his] confidential mental health psychological assessments .

. . and other confidential information obtained from his personal data files.” Compl., Doc. No. 1

at ¶ 145.

       Nevertheless, Webb’s federal claim is barred under the three-year statute of limitations

set forth in Lounsbury v. Jeffries, 25 F.3d 131, 134 (2d Cir. 1994). There, the Second Circuit

held that claims for violations of constitutional rights under section 1983 are governed by the

three-year statute of limitations under section 52-577 of the Connecticut General Statutes. Id.



                                                 4
The events that gave rise to the claims stated in this complaint occurred between November 2009

and March 2010, well-beyond the three-year limitations period.

          Webb argues that the limitations period should be tolled because he did not discover his

claims until he deposed the defendants in his other pending federal case. See Compl., Doc. No. 1

at ¶ 2. However, my review of the docket in that case shows that Webb had sufficient

information about the claims to file an amended complaint against Cahill, Brace, and other state

officials on April 3, 2015, nearly four years before the filing of the instant complaint. See Am.

Compl., Doc. No. 95, Webb v. Armstrong, No. 3:11-CV-1557.

          Webb also contends that the limitations period should be tolled for the time he spent

litigating the claims in state court, but section 52-577 does not provide for tolling of the statute of

limitations during a state civil proceeding. Harnage v. Torres, 665 F. App’x 82, 83-84 (2d Cir.

2016); see also Tavares v. New York City Health and Hospitals Corp., 2015 WL 158863, at *9

(S.D.N.Y. Jan. 13, 2015) (rejecting argument that filing medical malpractice action in state court

tolls statute of limitations for federal case); Cancel v. Mazzuca, 2003 WL 1702011, at *3

(S.D.N.Y. Mar. 28, 2003) (rejecting argument that federal court is required to toll limitations

period for time spent pursuing state court remedy). Therefore, I conclude that the federal claim

remains time-barred, and Webb’s argument for tolling of the statute of limitations is without

merit.1

                                                       ORDER

          The complaint is DISMISSED as time-barred under the statute of limitations. Because




1
  Without a federal claim, Webb’s remaining state-law claims would ordinarily be remanded to state court; however,
his state-law claims are also barred by the applicable statutes of limitations. See Conn. Gen. Stat. § 52-584 (three-
year statute of limitations for negligence actions); Conn. Gen. Stat. § 52-577 (three-year statute of limitations for all
tort actions); Conn. Gen. Stat. § 52-597 (two-year statute of limitations for defamation actions). Therefore, rather
than remand the case, the entire complaint is dismissed with prejudice.

                                                           5
any further attempt to amend the complaint would be futile, the case is dismissed with

prejudice. The clerk is directed to enter judgment in favor of the defendants and close the case.

       So ordered.

       Dated at Bridgeport, Connecticut, this 3rd day of July 2019.


                                                     /s/ STEFAN R. UNDERHILL
                                                     Stefan R. Underhill
                                                     United States District Judge




                                                6
